Stephens, J.
1. The Supreme Court, in response to certain questions certified to it in this case, held that “ Where a father, having title and ownership of an automobile, lent it to a son for the purpose of the latter using it as a ‘hack’ or ‘jitney’ in a designated city, the son taking out a license in his own name to conduct a ‘ jitney ’ business, profits arising therefrom belonging to the son, and where the automobile was seized by the officers in the possession of and driven by the son, and found to contain a large quantity of whisky, the father having no knowledge that the car was to be used in transporting whisky, and the petition for condemnation alleged that the son was the owner, the automobile could not be condemned and sold in a proceeding brought under § 20 of the prohibition act approved. March 28, 1917 (Ga. L. Ex. Sess. 1917, p. 7). Shrouder v. Sweat, 148 Ga. 378 (96 S. E. 881); Lang v. Hitt, 149 Ga. 667 (101 S. E. 795) (101 S. E. 795).” 150 Ga. 290 (103 S. E. 458).
2. In view of the above ruling by the Supreme Court, the trial judge erred in overruling claimant’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Smith, J., concur.